DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the current application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive member” and the “control unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0003] line 4 recites “titled”.  The examiner believes this should be “tilted”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “translation toward a broad side of the hull of the one or more outboard engines”.  While applicant has disclosed both a vertical and longitudinal movement of the outboard engine, it is not clear where transverse  movement (toward a broad side of the hull) is disclosed or what mechanisms and structure make such movement possible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley, US 5186666 (disclosed by applicant).  Stanley discloses a combination of a boat and an outboard engine fastened to the transom in a prearranged position (See Fig. 1), wherein said engine is mounted so as to translate along a path having motion components in vertical and longitudinal directions, wherein the drive system comprises displacement actuators (Fig.4, #52, 54, 56) and a control system (See Figures 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley.  Stanley discloses the invention set forth above, but does not explicitly recite the translation occurs along a straight displacement path,  the displacement of the outboard engine away from the transom is gradual and increasing based on an increase of a vertical displacement toward the smaller propeller draft.  Stanley does disclose the drive units can move simultaneously or independently (See column 2 lines 5-30).  The examiner interprets this to encompass the specified movements claimed by the applicant.  The examiner further notes that although the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Gai, US 10322784 (corresponding US Pub No 20170320554 disclosed by applicant).  Stanley discloses the invention set forth above, but does not explicitly recite wherein the fastening devices that fasten the outboard engine to the transom comprise a couple of plates, one plate being fixed and one movable, the plates disposed to sled on one another.  Gai discloses a system of sliding plates that translate an outboard engine in a horizontal (along the transom) and vertical direction.  Simply rearranging the connections to the outboard motor would allow movement in a direction away from the transom and also vertically.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement of sliding plates as the fastening device allowing the outboard motor to translate horizontally away from the transom and perpendicular to the water plane.  Doing so uses known outboard motor motion arrangements and fastening devices of simpler operational complexity to achieve predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2808218 discloses an outboard motor with a vertical sliding arrangement to position the propeller at the desired depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D WIEST/Primary Examiner, Art Unit 3617